Citation Nr: 1030666	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  04-39 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for status post surgical amputation, left 
fifth finger, as a result of VA medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from August 1962 to July 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2005 rating decision, in which the RO in Phoenix, 
Arizona denied compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for status post surgical amputation, left 
fifth finger.  In November 2005, the Veteran filed a notice of 
disagreement (NOD) with the October 2005 rating decision.  A 
statement of the case (SOC) was issued in February 2006, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in February 2006.

During the pendency of the appeal, the Veteran's claims file was 
transferred to the jurisdiction of the Atlanta, Georgia RO, which 
has certified the case for appellate review.

In August 2008, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of that 
hearing is of record.

In October 2008, the Board remanded the Veteran's claim to the 
RO, via the Appeals Management Center (AMC) in Washington, DC, 
for further action, to include additional development of the 
evidence.  After completing the requested development, the AMC 
continued to deny the claim (as reflected in a November 2009 
supplemental SOC (SSOC)) and returned the matter on appeal to the 
Board for further consideration.

As a final preliminary matter, the Board notes that the November 
2007 VA examination raises the matter of service connection for 
tinnitus as secondary to service-connected hearing loss.  This 
matter has not yet been addressed by the RO.  As such, this 
matter is not properly before the Board, and is thus referred to 
the RO for appropriate action.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  In March 2005, the Veteran underwent left fifth digit 
amputation at a VA medical facility, which has been medically 
identified as the purpose of such surgery and a foreseeable risk 
of treatment for gangrene and Berber's disease.

3.  The only competent, probative medical opinion to address the 
question of whether the Veteran's left little finger amputation 
was due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
physicians, or an event not reasonably foreseeable in connection 
with VA medical treatment, weighs against the claim.


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for status post surgical 
amputation, left fifth finger, as a result of VA medical 
treatment, are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.358, 
3.361, 3.800 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an August 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate his claim for compensation 
pursuant to 38 U.S.C.A. § 1151, as well as what information and 
evidence must be submitted by the appellant and what information 
and evidence would be obtained by VA.  The October 2005 rating 
decision reflects the initial adjudication of the claim after 
issuance of this letter.  Hence, the August 2005 letter-which 
meets Pelegrini's content of notice requirements-also meets the 
VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of VA and private treatment records 
and the report of the March 2009 VA examination.  Also of record 
and considered in connection with the appeal is the transcript of 
the Veteran's August 2008 Board hearing, along with various 
written statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record in connection 
with the claim on appeal is required.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran filed his claim for § 1151 compensation benefits in 
March 2005.

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 1151.  
See Section 422(a) of Pub. L. No. 104-204.  Under the applicable 
criteria in effect for claims filed on or after October 1, 1997, 
compensation under 38 U.S.C.A. § 1151 is awarded for a veteran's 
qualifying additional disability in the same manner as if such 
additional disability was service connected.  A qualifying 
disability is one which is not the result of a veteran's willful 
misconduct, and which was caused by hospital care, medical or 
surgical treatment, or examination furnished him under any law 
administered by VA, and the proximate cause of the disability was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination; or (B) an event not reasonably foreseeable.  See 38 
U.S.C.A. § 1151(a) (West 2002 & Supp. 2009).

Prior to the pendency of this claim, the regulation implementing 
the provisions of 38 U.S.C.A. § 1151 changed.  Such claims 
previously were adjudicated under 38 C.F.R. § 3.358.  However, VA 
subsequently promulgated 38 C.F.R. § 3.361 to implement the 
provisions of the revised statute; this regulation, also 
applicable to claims for compensation benefits, pursuant to 38 
U.S.C.A. § 1151, filed on or after October 1, 1997, is effective 
as of September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  
In its November 2007 SSOC, the RO cited to and applied the 
provisions of 38 C.F.R. § 3.361.

To determine whether a veteran has an additional disability, VA 
compares his condition immediately before the beginning of the 
hospital care, medical or surgical treatment, or examination upon 
which the claim is based to his condition after such care, 
treatment, or examination has stopped.  VA considers each 
involved body part separately.  See 38 C.F.R. § 3.361(b) (2009).

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in a 
veteran's additional disability.  Merely showing that he received 
care, treatment, or examination and that he has an additional 
disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1) 
(2009).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  See 38 C.F.R. § 3.361(c)(2) (2009).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  See 38 
C.F.R. § 3.361(c)(3) (2009).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a remote 
contributing cause.  See 38 C.F.R. § 3.361(d) (2009).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability, 
it must be shown that the hospital care, medical or surgical 
treatment, or examination caused his additional disability (as 
explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise 
the degree of care that would be expected of a reasonable health 
care provider; or (ii) furnished the hospital care, medical or 
surgical treatment, or examination without a veteran's or, in 
appropriate cases, his representative's informed consent.  See 38 
C.F.R. § 3.361(d)(1) (2009).

Whether the proximate cause of a veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) 
(2009).

Considering the pertinent evidence in light of the above-noted 
legal authority, the Board finds that compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for status post 
surgical amputation, left fifth finger, resulting from March 2005 
surgery at a VA medical facility, must be denied.

VA treatment records dated in February 2005 show that the Veteran 
complained of pain in his left fifth digit secondary to gangrene.  

A February 9, 2005, VA record indicates that the Veteran 
complained of left hand pain and numbness with a black fifth 
digit tip.  A Doppler of the left upper extremity was completed, 
and the eventual amputation of the left fifth digit was discussed 
with the Veteran.  

It was noted in a February 10, 2005, VA record that the Veteran 
had gangrene in the tip of his left little finger.  Dated that 
same day, a separate VA record indicates that amputation of the 
left fifth digit was planned, after a cervical block.  

A February 16, 2005, record shows that the Veteran first noticed 
this about three weeks ago when he lost feeling in three fingers 
of his left hand and was seen in urgent care.  That same day, the 
Veteran underwent left stellate ganglion block.  

On February 28, 2005, the Veteran presented with continued pain 
in his left fifth digit, secondary to gangrene.

A March 3, 2003, VA record indicates that the Veteran underwent 
an angiogram of the left upper extremity.  

A March 14, 2005, VA treatment report indicates that, considering 
the results of the angiogram, the Veteran would have difficulty 
healing the finger if only the gangrenous portion was amputated.  
He will need the entire fifth digit amputated.  It was noted that 
the Veteran wished to get a second opinion regarding the 
amputation.

A March 16, 2005, VA outpatient record indicates that the Veteran 
reported that he was scheduled for a left fifth finger amputation 
at Providence Hospital on Friday.

VA hospitalization records dated from March 22, 2005, to March 
24, 2005, show that the Veteran underwent amputation of the left 
fifth finger.  It was noted that the treatment options were 
reviewed with the Veteran, and he wished to proceed.  The 
treatment and procedure, as well as the indications, risks, 
benefits, and alternative treatment options were discussed with 
the Veteran.  The Veteran indicated that he wished to proceed.  
On March 23, 2005, the amputation sight was not causing the 
Veteran any pain.

In a May 2005 written statement, the Veteran contended that the 
amputation of his left little finger was unnecessary.  In 
November 2004, the Veteran was informed that he could lose only 
the tip of his finger.  He contended that VA waited too long to 
treat him, and the whole finger had to be amputated.

During his August 2008 Board hearing, the Veteran testified that 
he began having symptoms in November or December 2004.  He 
contended that if the tip of his finger had been removed at that 
time, he would not have had to undergo a full left fifth digit 
amputation in March 2005.

In March 2009, the Veteran underwent VA examination.  The Veteran 
stated that he believed he first experienced pain in his left 
fingers in January 2005.  He believes that he was told at that 
time that he might lose the tip of his left fifth finger and that 
his diagnoses were vascular disease and Berger's disease.  He 
initially received two shots in his neck aimed at stopping the 
pain.  However, his finger continued to worsen until the entire 
digit was black and painful.  He then went to Providence 
Hospital, where he was told his finger needed to be removed.  He 
underwent surgery in March 2005.  His main complaint was that he 
had not adjusted to the absence of the fifth finger.  He had no 
pain in the left hand but some decreased strength and dexterity.

The examiner noted that there was an absence of the left fifth 
finger just distal to the metacarpal phalangeal joint with a 
proximal phalangeal bone stump of approximately one centimeter 
palpable under the surgical scar.  There was no tenderness to 
palpation, and the scar was well-healed.  The Veteran had normal 
motor function and sensation of the left hand.  Following 
examination, the diagnosis was amputation of the left fifth 
finger just distal to the metacarpal phalangeal joint, which was 
well-healed with no sensitivity to the stump.  The examiner 
indicated that the sympathectomy and left fifth finger amputation 
were performed at a VA hospital.  However, the procedures were 
necessary treatments due to peripheral vascular disease and were 
not caused by VA treatment.  After reviewing the claims file, the 
examiner did not see evidence of carelessness, negligence, or 
lack of proper skill, error, or judgment on the part of the 
treatment the Veteran received at VA.

It is clear from the records that the amputation of the Veteran's 
left fifth finger was therapeutic, in that it was performed to 
treat his gangrene and was the purpose of the surgery conducted 
in March 2005.  Even though the surgery resulted in no more pain 
in the Veteran's left little finger, the Board will consider, for 
the purpose of this decision, that the loss of the finger does 
constitute additional disability.  Hence, the Board turns to 
question of whether there is evidence of carelessness, 
negligence, lack of proper skill, error in judgment or fault on 
the part of VA, or an event that was not reasonably foreseeable.  
The only medical opinion to directly address this question weighs 
against the Veteran's claim.  The March 2009 examiner opined that 
amputation was treatment for the Veteran's diagnosis and was not 
due to carelessness, negligence, or lack of proper skill, error, 
or judgment.

Furthermore, the first records of the Veteran's treatment 
contained in the claims file, dated in February 2005, show that 
the eventual amputation of the Veteran's finger was discussed.  
The Veteran contends that he was first treated in November or 
December 2004 or January 2005 and told that he would only need to 
have the tip of his finger amputated.  However, the records show 
that the Veteran first sought treatment in February 2005.  A 
record dated late in February 2005 indicates that the Veteran 
reported having symptoms for three weeks.  As such, the 
contemporaneous evidence shows that symptoms began in late 
January 2005, and, from the beginning of the Veteran's treatment, 
amputation of the left fifth finger was a reasonably foreseeable 
event in the context of the treatment provided.

As noted above, the Veteran has contended that there was a delay 
in VA treatment that led to the full amputation of his left 
little finger and that, in the alternative, he would have only 
had to lose the tip of his finger.  However, this statement does 
not provide a basis for allowance of the claim.  As indicated 
above, the claim turns on the medical matter of whether the 
amputation of the Veteran's left little finger was caused by the 
carelessness, negligence, or lack of proper skill, error, or 
judgment on the part of the VA treatment providers, a matter 
within the province of trained medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant is 
not shown to be other than a layperson without the appropriate 
medical training and expertise, he is not competent to render a 
probative (persuasive) opinion on a medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

Moreover, there is no medical suggestion whatsoever of any 
failure of VA to exercise the degree of care that would be 
expected of a reasonable health care provider.  Rather, as 
indicated, the only medical opinion to address whether there was 
negligence or other fault on the part of VA health care 
professionals weighs against the claim.

The Board notes that the March 2009 VA examiner's conclusion was 
based on an examination of the Veteran and consideration of the 
pertinent medical evidence, and is consistent with that evidence.  
As such, the Board considers this opinion to be of great 
probative value in this appeal.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) ((citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)), and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence).  Significantly, 
neither the Veteran nor his representative has presented or 
identified any existing medical evidence or opinion that 
contradicts this medical opinion, and, in fact, supports the 
claim.

Under these circumstances, the Board concludes that the criteria 
for compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for additional disability resulting from March 
2005 VA treatment, are not met; hence, the claim must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

The claim for compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for status post surgical amputation, left 
fifth finger, as a result of VA medical treatment, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


